Citation Nr: 1606247	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to August 1968.

This matter is on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

The Veteran's claim for service connection for bilateral hearing loss was remanded by the Board in July 2015 for further development.  Service connection for left ear hearing loss was granted in a December 2014 rating decision.  Accordingly, this claim is no longer before the Board. 

In December 2015, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence regarding his remaining claim for service connection for right ear hearing loss.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has right ear hearing loss for VA purposes at this time.



CONCLUSION OF LAW

Criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a right ear hearing loss disability related to acoustic trauma during active service.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In this case, however, there is no evidence of a bilateral hearing loss disability for VA purposes during the period under appellate review.

While clearly the Veteran was exposed to loud noise during service, the Board has reviewed the evidence of record and finds that the Veteran has not demonstrated that he has right ear hearing loss for VA purposes at this time.

Post-service, VA and private audiology evaluations, including those dated from July 1977 to November 2015, demonstrate non-disabling right ear hearing loss.  

Pursuant to the Board's July 2015 remand, on November 2015 VA audiological examination, pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz of 15, 20, 15, 30 and 35 for the right ear.  The speech recognition score, using the Maryland CNC Test, was 98% in the right ear.  The examiner diagnosed sensorineural hearing loss in the right ear (in the frequency range of 500 Hz-4000 Hz) which the examiner opined is at least as likely as not related to the Veteran's service.  Based on noise exposure during service and his current audiological assessment, the examiner opined that the Veteran's non-disabling right ear hearing loss is at least as likely as not caused by or a result of noise exposure during service.  

While the examiner related the Veteran's non-disabling right ear hearing loss to his service, the audiometric thresholds are not commensurate with a "hearing loss" disability for VA purposes under 38 C.F.R. § 3.385.  The audiological findings indicate hearing loss from 500Hz to 4000Hz.  However, 3000 and 4000 Hz were the only frequencies with auditory thresholds 26 decibels or greater.  This weighs heavily against his claim.

The Board acknowledges the Veteran's December 2015 statement in which he disagreed with the audiology findings of the November 2015 VA examination and expressed that he did his best, but experienced difficulty hearing during the examination.  However, it is important for the Veteran to understand that even if the Board agreed with his contention that the results of this examination were somehow flawed, which it does not, none of the post-service audiology evaluations produced results with which to support a diagnosis of right ear hearing loss for VA purposes which is hearing represented by auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  In fact, in this regard, there is an overwhelming amount of evidence that weighs heavily against this claim.

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Board has considered the statements from the Veteran and his family, spouse, and former co-worker submitted through various written correspondence and the testimony of the Veteran and his spouse with respect to his reduced hearing acuity in the right ear.  The Board acknowledges that the Veteran, his family, and his former co-worker are certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the evidence during the period on appeal fails to establish that he currently has a right ear hearing loss for VA compensation purposes.  The presence of a current disability is paramount.  As such, the claim of entitlement to service connection for right ear hearing loss is denied. 

It is important for the Veteran to understand the fact that the Board acknowledges that he currently experiences some right ear hearing loss.  Although he may have experienced decreased hearing acuity during and after his service due to acoustic trauma (and service connection for left ear hearing loss was recently granted based upon a finding of left ear hearing loss for VA purposes), the audiological findings of record do not necessarily support a finding that the Veteran has a right ear hearing loss for VA purposes at this time.  The Veteran's right ear hearing, while perhaps not as good as it once was, is still within a range of normal.  As there is no evidence that the Veteran currently has a right ear hearing loss disability for VA purposes, entitlement to service connection for right ear hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2015).

The Board has taken the contention that the Veteran has a currently diagnosed right ear hearing loss disability that is related to his service.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a current right ear hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right ear hearing loss disability and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2007, of the criteria for entitlement to a hearing loss disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.

Additionally, the Veteran and his spouse testified at a hearing before the Board in December 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the nature and etiology of the Veteran's hearing loss disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records (including those obtained pursuant to the Board's July 2015 remand), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, pursuant to the Board's remand, the Veteran was afforded a relevant VA examination in November 2015.  See 338 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purposes of the claim for service connection for right ear hearing loss, as it involved a review of the Veteran's pertinent medical history as well as an audiological evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology and diagnosis provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.





ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


